[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT           FILED
                    ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                           No. 02-15919                    JUNE 1, 2005
                       Non-Argument Calendar             THOMAS K. KAHN
                     ________________________                CLERK


                  D.C. Docket No. 01-00212-CR-T-17

UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

    versus

GUSTAVO GOMES RIVAS,
a.k.a. Gustavo Gomes,
CRISTINO MENDOZA GOMES,
a.k.a. Cristino Mendoza,
PEDRO AGUIRRE ZATISAVAL,
a.k.a. Pedro Aguirrez,
JESUS PORTOCARRERO CANA,
a.k.a. Jesus Portokaero,
JOSE MURILLO KACHIMBO,
a.k.a. Jose Akhin Murillo

                                                      Defendants-Appellants.
                    __________________________

              Appeals from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (June 1, 2005)
                        ON REMAND FROM THE
                  SUPREME COURT OF THE UNITED STATES

Before WILSON and KRAVITCH, Circuit Judges, and GOLDBERG*, Judge.

PER CURIAM:

       Gustavo Gomes Rivas, Cristino Mendoza Gomes, Pedro Aguirre Zatisaval,

Jesus Portocarrero, and Jose Murillo Kachimbo were convicted of conspiring to

possess and possessing with intent to distribute five kilograms or more of cocaine

while aboard a vessel subject to United States jurisdiction, in violation of 46

U.S.C. § 1903 and 21 U.S.C. § 960. Each was sentenced to 235 months

imprisonment. On January 20, 2004, we affirmed the convictions and sentences.

Notably, none of the defendants-appellants challenged the constitutionality of their

sentences before the district court or this court.1 The Supreme Court granted

certiorari, vacated our opinion and remanded the case to us for reconsideration in




       *
          Honorable Richard w. Goldberg, United States Court of International Trade, sitting by
designation.
       1
          We issued our opinion affirming the convictions and sentences before the U.S. Supreme
Court decided Booker and Blakely v. Washington, 542 U.S. –, 124 S.Ct. 2531, 159 L.Ed.2d 403
(2004). Nevertheless, the defendants-appellants could have challenged the constitutionality of their
sentences by arguing that any facts that increased their sentences be proven to a jury beyond a
reasonable doubt. See United States v. Dowling, No. 04-10464, manuscript op. at 6-10 (11th Cir.
Mar. 23, 2005) (explaining the manner in which a defendant may preserve challenges to the
constitutionality of a sentence).

                                                 2
light of United States v. Booker, 543 U.S. –, 125 S.Ct. 738, 160 L.Ed.2d 621

(2005).

      Because the defendants-appellants did not raise constitutional challenges to

the sentences before the district court or this court, any possible claim based on the

Supreme Court=s recent decisions in Booker has been abandoned. See United

States v. Dockery, 401 F.3d 1261, 1262-63 (11th Cir. 2005) (holding that

appellant abandoned his Booker claim on appeal by not raising a timely

constitutional challenge to his sentence in his initial brief).

      Accordingly, we AFFIRM.




                                           3